Per Curiam.
This is an appeal from the May, 1975, dismissal of two out of four defendants in a civil cause of action pending in the Rutland Superior Court. Virginia and Diane Rye were dismissed, pursuant to V.R.C.P. 12(b), due to the complaint’s failure to state a cause of action. Plaintiff now seeks review of that dismissal from this Court.
From the order it appears that the lower court did not, as per Rule 54 (b), make “an express determination that there is no just reason for delay”; nor did the court make “an express direction for the entry of judgment”, when it dismissed the two defendants. In the absence of such finding or direction, according to Rule 54(b), the order adjudicating fewer than all claims or rights and liabilities of fewer than all parties does not terminate the action and is subject to revision before the entry of judgment adjudicating all claims.
In this case, without the prescribed determination or ex*549press direction, the judgment is not final. Plaintiff, therefore, under this rule, presently has no appeal as a matter of right.

Appeal dismissed for failure to comply with V.R.C.P. 54(b).